            Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF
 GRAND JURY INVESTIGATION                             UNDER SEAL

                                                      No. 18-GJ-34




MOTION OF ANDREW MILLER TO VACATE THE CIVIL CONTEMPT ORDER OF
AUGUST 10, 2018, TO VACATE THE ORDER OF JULY 31, 2018, COMPELLING HIM
 TO TESTIFY BEFORE THE GRAND JURY, TO QUASH THE SPECIAL COUNSEL
 SUBPOENA TO TESTIFY, AND TO STAY IMPOSITION OF THE JULY 31 ORDER
                  PENDING DISPOSITION OF THIS MOTION

                                           Introduction

          Pursuant to Fed. R. Civ. Proc. 60(b) and Fed. R. Crim. Proc. 17(c)(2), Andrew Miller

hereby moves to (1) vacate the civil contempt order of August 10, 2018, for failing to comply

with this          order of July 31, 2018, compelling him to testify before the grand jury; (2)

vacate the July 31 order; and (3) to quash the Special Counsel subpoena to testify before the

grand jury.

          As will be demonstrated, events that have transpired since the Special Counsel subpoena

was first issued last May 2018, particularly the indictment of Roger Stone on January 24, 2019,

and the

government intends to use the grand jury for an improper purpose to conduct discovery in a

pending criminal case and its use is otherwise unreasonable and inequitable.

          At a minimum, this Court should ensure that the grand jury is not being abused by

requiring

                                                  1
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 2 of 23



the Court by affidavit or in a hearing on this motion, as has been done in other cases, that the

proposed use of the grand jury in this matter is legitimate. If the Court is satisfied that the grand

jury is not being used for an improper purpose, Andrew Miller requests that a new subpoena be

issued in the name of the United States Attorney instead of the Special Counsel who has

completed his investigation.

        A short stay of the July 31, 2018, O

is briefed and adjudicated will not cause undue prejudice to the government inasmuch as it did

not request the court of appeals to expedite the appeal in this case nor did it seek to expedite the

issuance of the mandate during the 45 days after the decision was rendered on February 26,

2019.

                                       Chronology of Events

        1. On or about May 9, 2018, Andrew Miller, a former part-time aide to Roger Stone

during the 2016 Republican National Committee convention in July 2016, who handled Mr.

        media schedule appearances, voluntarily agreed to be interviewed without counsel by

two FBI agents who appeared                                                           issouri.

        2. For approximately two hours, Mr. Miller answered all their questions, including

questions about his work for Mr. Stone, his knowledge about individuals who had worked with

Mr. Stone, and his knowledge of                                     to WikiLeaks, Julian Assange,

and Guccifer 2.0, which was limited to published press accounts. At the end of the interview, the

FBI gave Mr. Miller a subpoena from the Special Counsel for any documents related to Mr.

Stone and to testify before the Special Counsel grand jury.

        3. On June 18, 2018, this Court held a hearing on                 motion to quash the

subpoena for overbreadth. ECF No. 16. That hearing was originally sealed but was later



                                                  2
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 3 of 23



unsealed by the Court. At the hearing, the parties agreed, with court approval, to limit the

document search to any documents from June 2015 related to Mr. Stone and WikiLeaks, Julian

Assange, and Guccifer 2.0. The parties agreed that those documents would be produced on June

25, 2018. By Minute Order, dated June 18, the Court further ordered Mr. Miller to testify before

the Grand Jury on June 29, 2018.

       4. All such documents were turned over to prosecutors on June 25, 2018. The subject of

Mr. Miller s grand jury testimony would presumably cover the same subject matter as the FBI

interview and the documents requested, even though, as noted,

                                   , Julian Assange, and Guccifer 2.0, was limited to published

press accounts.

       5. On June 28, 2018, Mr. Miller filed a motion to quash the grand jury subpoena, ECF

No. 10, on grounds that it was invalid because it was issued by Special Counsel Robert S.

Mueller, III, who, Mr. Miller argued, was not constitutionally appointed under the Appointments

Clause and that his appointment was not statutorily authorized.

       6. On July 18, 2018, this Court held a hearing on the motion to quash.

       7. On July 31, 2018, this Court denied the motion and ordered Mr. Miller to appear

before the grand jury at the earliest date, which was August 10, 2018.

       8. On August 9, 2018, Mr. Miller filed a motion to be held in contempt for not appearing

before the grand jury the next day

his motion to quash the subpoena.

        9. On August 10, 2018, the Court granted the motion and found him in civil contempt of




                                                 3
           Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 4 of 23



14 unless a Notice of Appeal was filed or the witness and the government agreed to an

alternative arrangement. The order was originally sealed but later unsealed.

          10. On August 13, Mr. Miller filed the notice of appeal of the contempt order to the U.S.

Court of Appeals for the District of Columbia Circuit.

          11. After briefing by the parties, the Court of Appeals held oral argument on November

8, 2018, and requested post-hearing supplemental briefing by the parties.

          12. While the appeal was pending, Roger Stone was indicted on January 24, 2019.

United States v. Roger Stone, 19-cr-18 (ABJ) (D.D.C.). He was charged with providing false

testimony to Congress regarding his contacts with WikiLeaks, Julian Assange, and other

witnesses, but there were no charges for colluding or coordinating with Russia regarding that

                              the 2016 campaign or the hacking of Hillary Clinton and DNC

emails.

          13. Later that same day, undersigned counsel for Mr. Miller inquired of the Special

Counsel whether, in light of the indictment, the grand jury still needed his testimony regarding

the subject matter (if it ever did) and whether the court of appeals should be so advised with a
                                                                                            1
FRAP Rule 28(j) letter. In particular, counsel pointed out t                                    and

relevant case law regarding the proper use of the grand jury post-indictment:

          U.S. Attorney Manual 9-11.120 - Power of a Grand Jury Limited by Its
          Function

          The grand jury's power, although expansive, is limited by its function toward possible
          return of an indictment. Costello v. United States, 350 U.S. 359, 362 (1956).
          Accordingly, the grand jury cannot be used solely to obtain additional evidence against a
          defendant who has already been indicted. United States v. Woods, 544 F.2d 242, 250 (6th
          Cir. 1976), cert. denied sub nom., Hurt v. United States, 429 U.S. 1062 (1977). Nor can


1
 The Special Counsel is required to comply with all Department of Justice policies and
directives. 28 C.F.R. 600.7(a).


                                                  4
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 5 of 23



       the grand jury be used solely for pre-trial discovery or trial preparation. United States v.
       Star, 470 F.2d 1214 (9th Cir. 1972). After indictment, the grand jury may be used if its
       investigation is related to a superseding indictment of additional defendants or additional
       crimes by an indicted defendant. In re Grand Jury Subpoena Duces Tecum, Dated
       January 2, 1985, 767 F.2d 26, 29-30 (2d Cir. 1985); In re Grand Jury Proceedings, 586
       F.2d 724 (9th Cir. 1978).

     14. Since the subpoena issued to Mr. Miller was for the purpose of obtaining evidence

related to Mr.                                Leaks, Julian Assange, and Guccifer 2.0, it would

appear that the Special Counsel would no longer need                   testimony regarding that

subject matter and that the use of the grand jury at this point would be improper. Nevertheless,

                              advised                    that it believed the case to be a live

controversy since the grand jury was still active, though it was not apparent whether the grand

jury or its foreperson was consulted as to any continued interest in hearing

testimony.

       15. On February 26, 2019, the court of appeals issued its judgment and opinion affirming

                                                          subpoena. In re: Grand Jury

Investigation, 916 F.3d 1047 (D.C. Cir. 2019).

       16. T                       order stayed the issuance of the mandate, as is the usual

practice under Fed. R. App. P. 41(b) and D.C. Cir. Rule 41, until seven days after the time for the

filing a petition for rehearing had expired or after disposition of any timely filed petition (45 days

from the February 26 decision, or April 12). The order further specified that any party had the

                                                                                   Exhibit 1.

Notably, for the next 45 days, the Special Counsel declined to exercise that right, presumably

because it did not have the requisite                 or a need                          grand jury

testimony.




                                                  5
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 6 of 23



       17. On March 22, 2019, Special Counsel submitted his final report to Attorney General

Barr pursuant to the Special Counsel regulations, 28 C.F.R. 600.8(c), concluding his

investigation, explaining his prosecutions and declinations, and finding that no conspiracy or

coordination took place between the Trump campaign or any aides associated with the campaign

and Russia regarding interference with the 2016 campaign or hacking the emails of Hillary

Clinton or the DNC.2 Report On The Investigation Into Russian Interference In The 2016

Presidential Election (March 2019) (Mueller Report). No further indictments are expected.
                                                                                                 3



       18. On April 12, 2019, Miller filed a timely petition for rehearing and rehearing en banc

with a suggestion of mootness.

       19. On April 29, 2019, the court of appeals denied the petition without opinion and

without requesting the government to file a response.

       20. On May 6, 2019, Miller filed a timely motion to stay the mandate for 30 days in

order to seek Supreme Court review.

       21. On May 16, 2019, the government filed an opposition to the motion to stay the

mandate, asserting that it has a                                              ch concerns an




2
  See Attorney General William P. Barr Letter to Congress, March 24, 2019.
https://www.nytimes.com/interactive/2019/03/24/us/politics/barr-letter-mueller-
report.html?module=inline#g-page-1.
3
 Devlin Barrett and Matt Zapotosky,                             rney general, signaling his
                                 Washington Post (Mar. 22, 2019).
https://www.washingtonpost.com/world/national-security/mueller-report-sent-to-attorney-
general-signaling-his-russia-investigation-has-ended/2019/03/22/b061d8fa-323e-11e9-813a-
0ab2f17e305b_story.html?utm_term=.6d83a9475bca


                                                6
           Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 7 of 23




          22. On May 21, 2019, the court of appeals denied the motion to stay the mandate and

ordered the Clerk to issue it today, May 28, 2019, which it did. Accordingly, this motion is

timely.

          A. THE SUBPOENA SHOULD BE QUASHED SINCE IT APPEARS THAT THE
          GRAND JURY WILL BE IMPROPERLY USED TO GATHER EVIDENCE FOR
          A PENDING CRIMINAL PROCEEDING

                 It is universally recognized that it is improper to use the grand jury for the

          investigate possible criminal conduct in order to determine whether to return an
          indictment; it is not part of that role for the grand jury to conduct discovery in a pending

          investigative role is ended, and the rules of pretrial discovery take effect to govern the
          extent to which the parties may use the legal process to obtain information about the case.

      Grand Jury Law & Practice, 2d, Chapter 9: Prosecutorial Misconduct, Abuse of the
Grand Jury, and Judicial Review, section 9:16 Gathering evidence for pending criminal
proceeding, at 9-95 (hereinafter Grand Jury Law) (footnotes citing cases omitted).

          This general rule is also reflected in the U.S. Attorney Manual regarding the proper use

of the grand jury:

          U.S. Attorney Manual 9-11.120 - Power of a Grand Jury Limited by Its
          Function

          The grand jury's power, although expansive, is limited by its function toward possible
          return of an indictment. Costello v. United States, 350 U.S. 359, 362 (1956).
          Accordingly, the grand jury cannot be used solely to obtain additional evidence against a
          defendant who has already been indicted. United States v. Woods, 544 F.2d 242, 250 (6th
          Cir. 1976), cert. denied sub nom., Hurt v. United States, 429 U.S. 1062 (1977). Nor can
          the grand jury be used solely for pre-trial discovery or trial preparation. United States v.
          Star, 470 F.2d 1214 (9th Cir. 1972). After indictment, the grand jury may be used if its
          investigation is related to a superseding indictment of additional defendants or additional
          crimes by an indicted defendant. In re Grand Jury Subpoena Duces Tecum, Dated
          January 2, 1985, 767 F.2d 26, 29-30 (2d Cir. 1985); In re Grand Jury Proceedings, 586
          F.2d 724 (9th Cir. 1978).




                                                    7
            Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 8 of 23



 [T]he question of whether the prosecutor is employing the grand jury to gather evidence for a

pending prosecution is not a factual determination of intent subject to the clearly erroneous

standard, but rather the application of the legal standard intended to ensure the independence of

                  Grand Jury Law, 9:16 at 9-102 (cases cited omitted). As the First Circuit

described the standard of review:

        Claims of grand jury abuse raise a unique set of concerns. The relevant inquiry,
        strictly speaking, is neither a pure question of fact nor a pure question of law. In re
        Grand Jury Proceedings (Fernandez Diamante),814 F.2d 61, 71 (1st Cir.1987).
        To the contrary, the inquiry most often comprises a hybrid in that it typically
        involves an application of a legal standard designed to ensure that the grand jury,
        a body operating peculiarly under court supervision, is not misused by the
        prosecutor.... Id. (quoting In re Grand Jury Subpoena Duces Tecum Dated Jan. 2,
        1985 (Simels), 767 F.2d 26, 29 (2d Cir.1985)).

        Given this reality, appellate tribunals have crafted an intermediate standard of
        review for evaluating district court orders accepting or rejecting claims of grand
        jury abuse. Under that standard, we accord respect to the lower court's findings,
        but scrutinize them somewhat less deferentially than we would if either the
        traditional abuse of discretion or clearly erroneous rubric applied. See United
        States v.Leung, 40 F.3d 577, 581 (2d Cir.1994); Fernandez Diamante, 814 F.2d at
        71. This intermediate level of appellate scrutiny is akin to what we have in other
        contexts termed independent review. E.g., United States v. Tortora, 922 F.2d
        880, 882 83 (1st Cir.1990) (describing independent review as an intermediate
        level of scrutiny, more rigorous than the abuse-of-discretion or clear-error
        standards, but stopping short of plenary or de novo review, and deeming such
        review appropriate for appellate oversight of pretrial detention orders).

United States v. Flemmi, 245 F.3d 24, 27-28 (1st Cir. 2001).




the District of Columbia is questionable for several reasons.

        First, it was clear from the outset, that the Special Counsel wanted Mr. Miller to testify

last year



                                                 8
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 9 of 23




emails and any collusion with Russia. But Mr. Stone was indicted on January 24, 2019, by the

Special Counsel, in regard to that matter and that case is in pre-trial discovery.

       Second, as of March 22, 2019,                                                     and he has

submitted his final report. See Mueller Report. In his report, the Special Counsel noted there



                                                                                     , Appx D-1

(Exhibit 2). One such transferred case (listed in alphabetical order) is Case No. 10, United States

v. Roger Stone. Id.                                                (Awaiting trial)

designation is in sharp contrast to Case Nos. 9 and 11, whose case names are redacted but whose

parenthetical                 (Investigation ongoing)      Id.

                                         n                                        alleged

i                                            is questionable since that transferred case is

          is not                                ither the prosecutor (1) no longer needs Mr.

                                         (2) is improperly seeking evidence in the pending Stone

indictment, or (3) is investigating other possible crimes committed by Mr. Stone. But if there is

                                                                           Case No. 9 in the

Mueller Report makes clear in the unredacted section that                                   deals with

matters arising from the investigation of Paul Manafort and Richard Gates connection with

Ukrainian officials, an investigation

Appx D-2 (Exhibit 2). Case No. 11, which case name is also redacted, has no description of the

case. Appx D-3 (Exhibit 2). But based on the size of the redaction, it appears that it has been

                                                                                at the



                                                  9
        Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 10 of 23



name is likely not Roger Stone based on the size of the redaction, although it is someone whose



       So while the prosecutor may use the grand jury to obtain evidence about other possible

defendants, that scenario is implausible here since Special Assistant U.S. Attorney Aaron

Zelinsky (formerly                                       requested in an email on May 6, 2019, to

counsel for Miller to schedule a proffer interview with Mr. Miller

                                  to first determine whether he needs to go before the grand jury

so as not to needlessly expend Grand Jury resources or inconvenience the witness         . See May

6, 2019 email from Mr. Zelinsky to Mr. Kamenar (Exhibit 3). This suggests that the prosecutor is

seeking evidence related                                                          .

       Mr. Miller s counsel suggested to Mr. Zelinsky that because of the burden on him to

travel to Washington, D.C. from St. Louis, missing up to two days from his job (he has no paid

leave days) to attend a proffer interview with the prosecutor, and possibly be required to return

again for another two days for the grand jury, a telephonic interview might be appropriate

inasmuch on information and belief, such telephonic interviews were conducted with other

witnesses, even with those who live in the local area. Mr. Zelinsky rejected this reasonable

suggestion and insisted on an in-person proffer interview. See May 6, 2019 email from Zelinsky

to Kamenar (Exhibit 3). In reply, counsel for Mr. Miller advised Mr. Zelinsky on Friday, May

24, 2019, that it continued to believe the use of the grand jury was improper as was argued in the

petition for rehearing, and that it may be appropriate for this Court to revisit this matter. Exhibit

3.

       Also troubling

the mandate in the court of appeals          wo-hour, unsworn interview with FBI agents in May



                                                 10
         Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 11 of 23



2018 is not an appropriate substitute                                 Govt. Opp. at 18. Notably, the

government did not claim that the information gleaned from that interview was insufficient in

order to determine whether Mr. Miller will be needed to appear before the grand jury. Moreover,

a proffer meeting, which Mr. Zelinsky proposed, is also an

true that the interview with the FBI or a prosecutor in a proffer meeting                  a witness

in either case is subject to criminal prosecution for false statements under 18 U.S.C. 1001.

Indeed, such false statements have been prosecuted by the Special Counsel. Thus, the insistence

to have the witness provide sworn testimony before the grand jury instead of relying on Miller

unsworn statements to the FBI, raises the specter that the government does not believe Mr.

Miller was telling the truth to the FBI. Accordingly, since there does not appear to be an

 ongoing investigation of Roger Stone who has been indicted, an unlawful perjury trap may be

in store. See generally Grand Jury Law, section 9:17 Inducing witness to commit perjury.

       While it is true that courts have held that grand jury proceedings are entitled to a

                                                                               y has the initial task

of demonstrating to the Court that he has some valid objection to compliance. * * * The trial

court need inquire into the relevance of the subpoenaed materials only after the moving party has

                             United States v. R. Enterprises, Inc., 498 U.S. 292, 305 (1991)

(Stevens, J., concurring in part and concurring in the judgment). Miller submits that he has made

                                                 government should be required to show by

affidavit or otherwise, that the grand jury is not being misused to gather pre-trial discovery in the

pending Stone case.

         The question of a grand jury's dominant purpose is not the typical question of historical

fact nor even the typical inquiry as to the state of mind of a witness or a party. It is the



                                                  11
        Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 12 of 23



application of a legal standard designed to ensure that the grand jury, a body operating peculiarly

under court supervision, see In re Grand Jury Investigation of Cuisinarts, Inc., 665 F.2d 24, 31

(2d Cir.1981), cert. denied, 460 U.S. 1068 (1983), is not misused by the prosecutor for trial

preparation. In applying that standard, we therefore must give more scrutiny than would be

                                                        In re: Grand Jury Subpoena Duces Tecum

Dated Jan. 2, 1985 (Simels), 767 F.2d 26, 30 (2d Cir. 1985); United States v. Flemmi, 245

F.3d 24, 27-28 (1st Cir. 2001).

       Accordingly, Andrew Miller requests that the grand jury subpoena issued by the

Special Counsel last year be quashed: Where a violation is found before the grand jury

has heard the evidence in question, the remedy is simple: the subpoena for the improperly

sought evidence is quashed. Grand Jury Law, section 9:16 at 9-102.

       B. THE CIVIL CONTEMPT ORDER OF AUGUST 10, 2018, SHOULD BE
       VACATED UNDER FED. R. CIV. PROC. 60(b)

       Rule 60(b) of the Federal Rules of Civil Procedure provides in pertinent part:

       (b) Grounds for Relief form a Final Judgment, Order, or Proceeding.
       On Motion and just terms, the court may relieve a party from a final judgment,
       order, or proceeding for the following reasons:
       ****
              (5) *** applying [the Order] prospectively is no longer equitable; or
              (6) any other reason that justifies relief.

       Several factors shape the framework of the court s consideration of a 60(b) motion,

including (1) whether there are intervening equities that would make it inequitable to grant relief,

and (2) any other factors relevant to the justice of the judgment under attack. Edward H. Bohlin

Co., Inc. v. Banning Co., Inc., 6 F.3d 350. 355-56 (5th Cir. 1993). Miller asserts that for all the

reasons, both legal and equitable, presented in this motion, supra, for quashing the subpoena, the

civil contempt order should be vacated.
                                                 12
        Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 13 of 23



                                            CONCLUSION

               For the foregoing reasons, Andrew Miller requests that this Court (1) vacate the

civil contempt order of August 10, 2018, imposed on him for failing to comply with this

order of July 31, 2018, compelling him to testify before the grand jury; (2) vacate the July 31

order; and (3) quash the Special Counsel subpoena to testify before the grand jury.



Date: May 28, 2019                                 Respectfully submitted,

                                                     /s/ Paul D. Kamenar
                                                     PAUL D. KAMENAR
                                                     1629 K STREET, N.W.
                                                     SUITE 300
                                                     WASHINGTON, DC 20006
                                                     (301) 257-9435
                                                     paul.kamenar@gmail.com

                                                     Counsel for Andrew Miller



                                CERTIFICATE OF SERVICE
I hereby certify that on this 28th day of May, 2019, the foregoing MOTION OF ANDREW
MILLER TO VACATE THE CIVIL CONTEMPT ORDER OF AUGUST 10, 2018, TO
VACATE THE ORDER OF JULY 31, 2018, COMPELLING HIM TO TESTIFY BEFORE
THE GRAND JURY, TO QUASH THE SPECIAL COUNSEL SUBPOENA TO TESTIFY,
EXHIBITS THERETO, AND PROPOSED ORDER were served
Case Filing System upon all parties of record.

                                     /s/Paul D. Kamenar




                                                13
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 14 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 15 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 16 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 17 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 18 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 19 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 20 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 21 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 22 of 23
Case 1:18-gj-00034-BAH Document 57 Filed 05/30/19 Page 23 of 23
